                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   GERREL LOONEY,                                         No. C 17-1164WHA (PR)
                                                                         10                  Plaintiff,                              ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                         12   L. GUTIERREZ; J. TAYLOR; M.
                               For the Northern District of California




                                                                              PASTEL;
                                                                         13
                                                                                             Defendants.
                                                                         14                                         /
                                                                         15
                                                                                     Pursuant to the settlement of this matter and stipulation to dismissal filed by all parties,
                                                                         16
                                                                              this case is DISMISSED. The clerk shall enter judgment and close the file.
                                                                         17
                                                                                     IT IS SO ORDERED.
                                                                         18
                                                                         19
                                                                              Dated: March     27    , 2020.
                                                                         20                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
